DETAILED ACTION
	Claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/20 has been considered by the examiner.

Drawings
The drawings were received on 5/7/20.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,560,905 in view of Whetsel US Pub .

16/869181 Present application
U.S. Patent No. 8,560,905
1. A programmable access test compression architecture comprising: 
(a) functional logic having stimulus inputs and response outputs; 

(b) scan path circuits, each scan path circuit having a scan input, a scan output, 

stimulus outputs coupled to the stimulus inputs of the functional logic, and response inputs coupled to the response outputs of the functional logic; 
(c) decompressor circuitry having compressed data inputs and having outputs coupled to the scan inputs of the scan path circuits; 




(d) a serial compressed data input; 
(e) parallel compressed data inputs; 
(f) an input shift register having a serial input coupled to the serial compressed data input, and parallel outputs; 

(g) multiplexer circuitry having first inputs connected to the parallel compressed data inputs, 
second inputs connected to the parallel outputs of the input shift register, parallel outputs connected to the compressed data inputs of the compressor circuitry, and a select input; and 

(h) test access port circuitry having a test data input, and instruction register circuitry coupled to the test data input, the instruction register circuitry having an output coupled to the select input.

A. functional circuitry having test stimulus inputs and test response outputs; 

B scan path circuits, each scan path circuit having a scan input, a scan output, 
a clock input, a scan enable input, stimulus outputs coupled to the stimulus inputs of the functional logic, and response inputs coupled to the response outputs of the functional logic; 
C. decompressor circuitry having compressed data inputs and having outputs connected to the scan inputs of the scan path circuits; 

E. a serial compressed data input and parallel compressed data inputs; 
F. an input shift register having a serial input connected to the serial compressed data input, parallel outputs, 
and a shift clock input; 
G. multiplexer circuitry having first inputs connected to the parallel compressed data inputs, 
second inputs connected to the parallel outputs of the input shift register, parallel outputs connected to the compressed data inputs of the compressor circuitry, and a select input; 

H. a serial compressed data output coupled to the compressed data outputs of the compactor circuitry; 
I. a scan clock input coupled to the scan path circuits, the decompressor circuitry, and the compressor circuitry; and 
J. a scan enable input coupled to the scan path circuits, the decompressor circuitry, and the compressor circuitry.


.

Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Publication 2005/0204229 to Dubey teaches a boundary scan tester is provided for testing logic devices.  The boundary scan tester includes a boundary scan register, a data decompressor, a data compressor, and a derived boundary scan register.  The boundary scan register registers the applied test vectors and test responses of a logic device, and the data decompressor is coupled to an input of the boundary scan register for decompressing the applied compressed test vectors.  The data compressor is coupled to an output of the boundary scan register for compressing the test responses, and the derived boundary scan register is coupled to an input of the decompressor and an output of the compressor for storing and shifting in/out the compressed test vectors and test responses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111